572 So. 2d 1011 (1991)
E. John JENKINS and Anchor Insurance of Fort Walton Beach, Inc., Petitioners,
v.
HARRIS INSURANCE, INC., a Florida Corporation and C.W. Harris, Respondents.
No. 90-2771.
District Court of Appeal of Florida, First District.
January 2, 1991.
Patricia Guilday, of Fuller, Johnson & Farrell, Pensacola, for petitioners.
Michael Wm. Mead, Fort Walton Beach, for respondents.
ERVIN, Judge.
E. John Jenkins and Anchor Insurance of Fort Walton Beach, Inc., filed a petition for writ of certiorari, contending that the trial court erred in granting a motion to disqualify petitioners' counsel, which was filed by respondents, Harris Insurance, Inc., and C.W. Harris. We agree. The evidence respondents submitted wholly failed to establish either that there is a substantial relationship between matters in the case at bar and those in the prior litigation, or that petitioners' counsel had access to any information during the former representation that would disadvantage respondents in the current action. See Ford v. Piper Aircraft Corp., 436 So. 2d 305 (Fla. 5th DCA 1983), review denied, 444 So. 2d 417 (Fla. 1984); Sears, Roebuck & Co. v. Stansbury, 374 So. 2d 1051 (Fla. 5th DCA 1979); Fla.R.Reg. Fla.Bar 4-1.9.
Because the order of disqualification constitutes a clear departure from the essential requirements of the law, we grant the petition, quash the order of disqualification, and remand the case for further consistent proceedings.
WIGGINTON and MINER, JJ., concur.